El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
Los hechos en que se funda esta acción de desaforo se retrotraen al 17 septiembre, 1956 cuando los sucesores de Teclo Pagán Lozada instaron ante la Sala de Guayama del Tribunal Superior, demanda sobre nulidad de actuaciones, reivindicación, cobro de dinero y daños y perjuicios contra Antonio Berrios y los albaeeas Leopoldo Rojas Flores (quere-llado) y Martín Rosado. Dicha acción civil fue desestimada por sentencia de 30 junio, 1959 luego de repetidas suspen-siones solicitadas por los demandantes, quienes presunta-mente familiarizados con la cuestión litigiosa pues habían so-licitado sentencia sumaria a su favor, y presentes en sala siete testigos entre ellos cinco demandantes, el 17 de junio de 1959, fecha por los propios demandantes sugerida para en-trar a juicio, desatendieron la conminación del juez (“Lo único que le pide el Tribunal al compañero Coll es que co-mience el caso.” (T.E. pág. 63)) con la expresión de su abo-gado de no hallarse preparado. Recurrieron ante nos los de-mandantes, y este Tribunal por sentencia de 9 de marzo de 1962 anuló el auto de revisión expedido y confirmó la decisión de instancia aduciendo para ello cinco fundamentos, entre los cuales el 4° declara:
“si bien es cierto que los pleitos deben resolverse en sus méritos, no es menos cierto que una parte demandada tiene derecho a que se le libere de los perjuicios que causa — tanto ma-teriales como espirituales — un prolongado litigio, y aún más, en asuntos que envuelven su reputación y honradez.” Sucn. Pagán Lozada v. Berrios Berdecía, 84 D.P.R. 624, 627 (1962).
Veintidós años después de presentada la demanda!1) de los herederos de Pagán Lozada y dieciséis años después de re-suelto el pleito en última instancia, durante el transcurso de los cuales el querellado ha continuado en el ejercicio de la *566abogacía manteniendo una buena reputación, según lo acre-dita ante el Comisionado el testimonio del Juez Superior, Sr. Arturo Cintrón García, sin que la prueba recibida comprenda acto alguno de deshonestidad o inmoralidad en el ejercicio de la profesión, no se justifica la severidad del desaforo.
El querellado Sr. Rojas Flores fue admitido a la práctica de la profesión jurídica el 9 de julio de 1931, a la que se ha dedicado durante 47 años. Su expediente personal revela que tiene 72 años de edad. Para un abogado que al cabo de casi medio siglo de práctica conservando un buen nombre se enfrenta a cargos deshonrosos, la censura o reprobación de este Tribunal es tan grave sanción y tiene tanta fuerza de impacto en su consciencia profesional, como una suspensión por menor o mayor término.
Las conclusiones del Comisionado terminan exonerando al querellado de corrupción, al expresar que no aparece que éste se beneficiara de las operaciones y manejos del otro albaeea. Todo cuanto en último análisis señala el Informe del Comi-sionado es que el querellado, ocupado en la práctica de la pro-fesión, luego de aceptar el cargo de albaeea conjuntamente con Rosado, delegó por completo en éste sus funciones de eje-cutor testamentario, no intervino en la administración de los bienes hereditarios y mucho menos en la fiscalización de los actos de Rosado, (2) por lo que su conducta sólo puede tacharse de indolente y descuidada.
*567Los propios cargos lo que imputan al querellado es con-ducta pasiva o incuria: Cargo I, (a) que no informó la exis-tencia de un contrato de aparcería a favor del co-albacea Rosado; (b) ni hizo, ni obligó al co-albacea a practicar in-ventario a raíz de haber aceptado el cargo; y (c) no intervino “en la propia y adecuada administración de los bienes de la sucesión.” Es alegación común a los apartados (a), (b) y (c) que la conducta de abstención del querellado contribuyó y provocó “la disipación del caudal hereditario en grave per-juicio de los intereses de la sucesión.” De la prueba ante el Comisionado resultó que la única de estas actuaciones impro-piamente caracterizada como de disipación del caudal lo fue el otorgamiento el 2 noviembre, 1949 de una escritura ante el Notario Sr. Ubaldo Aponte mediante la cual la viuda e hijos de Teelo Pagán vendieron tres fincas rústicas a Antonio Berrios Berdecía por precio global de $45,000 del que con-fesaron los vendedores haber recibido antes del acto la can-tidad de $24,700 que “no habían sido pagados antes del mo-mento (3) de otorgarse la escritura.” Informe Comisionado, pág. 19. No estuvo presente el querellado Rojas Flores en el acto de otorgamiento de esta escritura que tuvo lugar en la casa del albaeea Martín Rosado, ni hubo prueba de que él “tolerara” o aconsejara esta operación, como tampoco puede concluirse que se disiparon bienes de los herederos en ausen-cia de determinación sobre si el precio confesado como reci-bido se pagó o no días después del otorgamiento, como ocurre en no pocos negocios.
En el segundo cargo se atribuye al querellado haber hecho ante el Tribunal Superior aseveraciones falsas tanto en ale-gaciones escritas como orales. La grave imputación se reduce en la prueba a lo siguiente: (a) en un informe de albaceazgo *568omitió una casa que había sido objeto de cesión de derechos y acciones dos años antes mediante escritura autorizada por él; (4) (b) en dos informes se omitieron además la casa vi-vienda de Rosado y veinte casas de medianeros. Aparece que ambos informes fueron objetados y eventualmente corregi-dos; (c) que los albaceas en su informe valoraron en $55,000, tres fincas rústicas de los hijos del causante; y cuatro meses después cuando solicitaron autorización judicial para permu-tar su participación por una casa de su señora madre en Río Piedras, valoraron las dichas fincas en $64,507, una diferencia de $9,507 que aprovecha, y no daña, a los menores permu-tantes; (d) que habiéndose omitido en la petición la existen-cia de un crédito de $2,000 a favor de los hijos menores sobre la casa de su señora madre con la aprobación del fiscal y el juez se reajustó a $12,000 la valoración de la casa. Quedó injustificada la calificación de falsedad en las alegaciones que contiene el cargo, y más aún la imputación de que se perju-dicó a los herederos. Se trata de errores de inadvertencia u olvido, así reconocidos por el Enjuiciamiento y las Reglas de Procedimiento Civil que autorizan su corrección por en-mienda.
El tercero y último cargo cuestiona la capacidad del querellado para autorizar como Notario escrituras públicas que tenían por objeto bienes sujetos a su albaceazgo, intervención que el Procurador General estima vulnerante de la See. 8 de la Ley Notarial(5) (4 L.P.R.A. see. 1008) porque *569en dichos documentos: (a) se enajenaron propiedades de me-nores, sin previa autorización judicial; (b) se expusieron hechos falsos; y (c) no se siguieron instrucciones del Tribunal. Determinó el Comisionado que: (a) no hubo tal enajena-ción faltando autorización judicial pues en el propio texto del documento público se difiere la segregación hasta que “el Tribunal de Distrito de Puerto Rico, Sección de Ponce, haya con-sentido en nombre de los menores”; (b) la alegación de false-dad concierne a las omisiones que hemos analizado bajo el segundo cargo y el Comisionado la descarta con la siguiente observación a la pág. 27: “Hemos examinado el historial de las transacciones que se llevaron a cabo y en las cuales el querellado actuó como notario después del 26 de febrero de 1947 en que éste acepta el cargo de albacea y hemos encon-trado que otorgó como notario ocho escrituras y un pagaré. Hemos examinado los nueve (9) documentos y todos con-tienen información que a la luz de los hechos que rodean la misma es cierta a menos que se concluya que el hecho mismo de la transacción sea falso, para lo cual no tenemos base para formular la conclusión.”
En cuanto al posible conflicto en la actuación del Notario autorizante, que es a la vez albacea y contador partidor, no hay prueba de que el querellado lo fuera a título universal con facultad dispositiva de los bienes de la herencia otorgada por el testador y aun si lo fuera, su actuación no está com-prendida en la prohibición de la citada See. 8 ya que no fue parte en dichos contratos, ni contenían los mismos disposición a su favor.
La parte final (c) de este último cargo quedó reducida en su virtualidad de prueba a que el querellado no presentó pron-tamente al Registro de la Propiedad un documento público de permuta, autorizado por el Tribunal Superior en 1949, me-diante el cual se transigió una reclamación de los hijos natu-*570rales Pagán Aviles; como tampoco se registró una escritura de hipoteca constituida por la madre a favor de sus hijos menores de edad por $2,000, también mediando autorización judicial. En ninguno de los dos casos hubo perjuicio alguno para los menores en la tardanza en presentar al Registro.
Con esta prueba, no está justificado el Tribunal en alterar el reposo impuesto al litigio en Pagán Lozada v. Berrios Berdecía, supra.
El querellado nunca descargó a plenitud las obligaciones del cargo de albacea que libremente aceptó. Fue débil y des-cuidado al descansar en el co-albacea Martín Rosado y le faltó diligencia en el cumplimiento de deberes impuestos al ejecutor testamentario. Los treinta años transcurridos desde que el 16 de febrero de 1947 ante el Notario Sr. E. Arroyo Vivas juró el querellado su cargo de albacea, no enervan la severidad del Canon 38 de Etica en su austera admonición: “El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. . . . Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida pri-vada como en el desempeño de su profesión, debe conducirse en forma digna y honorable.” Ap. IX, C. 38.
La conducta descuidada del abogado, aun cuando no alcance proporciones de depravación, dentro de una profesión cuyo fundamento moral es tan complicado que se sustrae a la común percepción de la opinión pública, alimenta la crítica injusta y la difamación que en muchas ocasiones es aneja a los honores profesionales. Hay que evitar aun la mínima apariencia de corrupción que en el concepto vulgar invoque la sentencia de don Angel Ossorio, (6) Decano del Colegio de *571Abogados de Madrid: “la mujer que vende su cuerpo puede ampararse en la protesta de su alma, mientras que el abogado vendería el alma para nutrir el cuerpo.”
La buena reputación preservada por el querellado, no obs-tante este remoto e infortunado episodio en su vida profe-sional, detiene nuestra acción disciplinaria justamente en la reprobación y censura; más que de sus actos, de su inacción e incuria.

Se archivará la querella.

El Juez Asociado Señor Negrón García emitió opinión disidente.
—O—

O Las actuaciones impugnadas en la demanda se remontan a los años 1947-49.


(2)Así tipifica su conducta el Comisionado en el párrafo Núm. 29 de su Informe, donde se expresa:
“El querellado no intervino en la propia y adecuada administración de los bienes de la Sucesión, ni exigió del co-albacea don Martín Rosado la rendición de cuentas e informes trimestrales al Tribunal competente sobre las gestiones del albaceazgo, toda vez que, como queda indicado, solamente rindió dos informes a requerimiento de la Sucesión ilegítima y luego de una orden del Tribunal al respecto. Sobre este particular el propio querellado al contestar la querella contesta lo siguiente:
‘Con relación a las cuentas de las operaciones del albaceazgo, usted recuerda las fechas ?
‘Están unidas al expediente.
‘Ustedes hicieron un solo informe?
*567‘Un solo informe. Ya usted verá como fue que se realizaron las operaciones. Yo no intervine en eso. Vamos a hacer clara mi posición. Yo no recibí nunca nada ni transé nada a nombre de ellos.’ ”


(3)No dice el Informe si el comprador Berrios pagó esos $24,700 en ocasión posterior.


(4)Con referencia a este inmueble, aparece el siguiente escolio a la pág. 22 del Informe del Comisionado: “En el segundo informe que rinden los albaceas en 27 de octubre de 1964 aparece una nota informando que esta casa se vendió, pero no informan la fecha.”


(5) See. 1008. Incapacidad por interés o parentesco
“Ningún notario podrá autorizar contratos en que él intervenga como parte, que contenga disposición en su favor, o en que alguno de los otor-gantes sea pariente suyo dentro del cuarto grado de consanguinidad o segundo de afinidad. Cuando un notario intervenga en el otorgamiento de escrituras que hayan de ser inscritas en un registro de la propiedad que esté a cargo de algún pariente suyo, dentro de los grados antes especifica-*569dos, el registrador de la propiedad vendrá obligado a inhibirse en la califi-cación del documento.”


(e)El Alma de la Toga, pág. 34, Séptima Edición, Buenos Aires, (1971).